DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10587973. Although the claims at issue are not identical, they are not patentably distinct from each other. For example:
Regarding claim 21, 10587973 teaches a method (claim 1, a method) comprising:
designating, with a smartphone held in a hand of a user, a location in empty space on top of a physical object that is away from the user such that the location in empty space is an origin of binaural sound that the user hears (claim 1, designating, with a handheld portable electronic device (HPED) held in a hand of the user, a sound localization point (SLP) at a location in empty space on top of a physical object that is away from a location of the user such that the SLP simulates an origin of the voice in the binaural sound that the user hears);
tracking, with electronic glasses worn on a head of the user and in communication with the smartphone, head movements of the user with respect to the location in empty space on top of the physical object (claim 1, tracking, with electronic glasses worn on a head of the user and in communication with the HPED, head movements of the user with respect to the SLP at the location in empty space on top of the physical object designated with the HPED);
processing, with one or more processors, the binaural sound that continues to localize at the location in empty space on top of the physical object while the head of the user moves (claim 1, processing, with a digital signal processor (DSP) and based on the head movements, the voice with head-related transfer functions (HRTFs) to generate the voice in the binaural sound that localizes at the SLP at the location in empty space on top of the physical object designated with the HPED); and
providing, through speakers in the electronic glasses, the binaural sound that localizes at the location in empty space on top of the physical object (claim 1, providing, through speakers worn on the head of the user, the voice in the binaural sound that localizes at the SLP at the location in empty space on top of the physical object designated with the HPED).
The remaining claims of the instant application can similarly be rejected using one or more claims of the patent (whether alone or in combination).

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10750308. Although the claims at issue are not identical, they are not patentably distinct from each other. See above for an example rejection.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10638241. Although the claims at issue are not identical, they are not patentably distinct from each other. See above for an example rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 21 and 29, they both recite “processing, with one or more processors….” However, the claim recites both a smartphone and electronic glasses which both contain one or more processors – therefore, it is unclear what the claimed “with one or more processors” is referring to (i.e. one or more processors of the smartphone or one or more processors of the electronic glasses). 
The respective dependent claims are considered to be indefinite as they depend upon an indefinite parent claim.

Allowable Subject Matter
Claims 21-40 are allowable upon overcoming the above rejection(s).
The following is an examiner’s statement of reasons for allowance: regarding claims 21, 29, and 37, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Osman (US20130041648) fails to teach “designating, with a smartphone held in a hand of a user, a location in empty space on top of a physical object that is away from the user such that the location in empty space is an origin of binaural sound that the user hears” as claimed in 21 and 29 and similarly claimed in claim 37 (although worded differently). Regarding claim 37, it is understood that the smartphone, in communication with the electronic glasses, is responsible for choosing the sound localization point and sends the binaural sounds (meant to be heard at said SLP) to the electronic glasses for playback.
The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651